Citation Nr: 1125009	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-41 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 1972, including a year of service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As explained below, the Veteran has been diagnosed as suffering from multiple psychiatric disorders, including PTSD, but heretofore, his claim has been evaluated solely as one for service connection for PTSD.  The Board has accordingly broadened his claim as shown above.

The Veteran appeared and testified at a Travel Board hearing held before a Veterans Law Judge in July 2007, and a transcript of the hearing has been associated with the claims folder.  The Judge who conducted that hearing, however, is no longer employed at the Board.  In May 2010, the Veteran was informed that he could elect to have another hearing, but he did not respond to this notice.  

This case has been before the Board twice previously.  In November 2007, the Board remanded two claims for further development: service connection for PTSD and service connection for gum disease.  When the case returned to the Board in August 2010, the Board again remanded the Veteran's claim for service connection for PTSD, but it denied his claim for service connection for a gum disease.  This issue is therefore no longer before the Board.  

As the Board has twice remanded the Veteran's claim, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran has been diagnosed with PTSD based on a credible in-service stressor or based on his fear of hostile military or terrorist activity.  

2.  The Veteran did not suffer from an acquired psychiatric disorder while in service or for many years thereafter, and there is no evidence that the Veteran's psychiatric disorder is otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, though the Veteran has sought service connection solely for PTSD, the Board has broadened the issue at hand to cover any acquired psychiatric disorder from which the Veteran has been diagnosed as suffering.  As PTSD and claims for acquired psychiatric disorders in general differ in the specific requirements to grant service connection, each theory of entitlement is evaluated separately below.  

Service Connection for PTSD 

Pursuant to VA regulation, to establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD, a link - established by medical evidence - between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Here, the Veteran contends that he suffers from PTSD that is causally related to incidents he witnessed during his service in the Republic of Vietnam.  For the reasons that follow, however, his claim shall be denied.  

First, the Board acknowledges that the Veteran suffers from PTSD.  The Veteran was first diagnosed as suffering from PTSD in October 2003.  A VA psychiatry initial assessment record reflects that a VA psychologist diagnosed the Veteran as suffering from severe, chronic PTSD.  Subsequent VA treatment records show further diagnoses of and treatment for his PTSD.  Though the examiner from the Veteran's September 2010 VA examination did not diagnose him as suffering from PTSD, the Board finds enough evidence in the record to concede that the Veteran currently suffers from this condition.  

The Veteran's claim fails, however, because the second two requirements for service connection - credible supporting evidence of a claimed stressor and a link between the Veteran's PTSD and that stressor - remain unsubstantiated.  

First, the Board notes that the Veteran is not entitled to a combat presumption.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  VA has consistently defined "engaged in combat with the enemy" to require a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999).

A review of the Veteran's claims file reflects that he did not serve in combat.  Those records reveal that that the Veteran served in the Republic of Vietnam from December 1970 to November 1971.  During that time, his record of assignments reflects that he was a clerk typist, a Military Occupational Specialty not associated with combat.  For his service, the Veteran was various medals likewise not shown to be indicative of combat service.  As a result, any stressor that the Veteran supplied to the RO would have to be verified.  

In both his July 2007 Travel Board hearing and in various other letters, the Veteran has highlighted two in-service stressors.  In the first, he stated that he was driving a truck when a truck in front of him driven by South Vietnamese soldiers exploded after hitting a land mine.  He stated that as a result of that explosion, he saw a severed leg and at least one dead South Vietnamese soldier.  In his Travel Board hearing, the Veteran stated that this incident occurred in February 1971.  In the second incident, the Veteran stated that he was again driving a truck when he saw South Vietnamese officers execute either one or two suspected Viet Cong operatives.  In his initial March 2004 statement, the Veteran stated that he saw two such operatives executed, but in his July 2007 hearing, the Veteran stated that only one such operative was executed.  

Research has not corroborated either of these stressors.  In September 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) stated that while records establish that an incident similar to that described by the Veteran occurred in 1968, this incident predated the Veteran's arrival by two years.  There are no records, however, reflecting a similar incident in February 1971 or at any time while the Veteran was stationed in Vietnam.  There was also no evidence supporting the Veteran's contention that he witnessed one or two Viet Cong operatives being executed.  Indeed, the response from JSRRC stated that during the time that the Veteran was stationed at Long Binh where he contends that these incidents occurred, "enemy activity remained at a low level."  The Board thus finds no credible supporting evidence for these claimed stressors.  

The Board notes that in his July 2007 Travel Board hearing, the Veteran described being on patrol when enemy soldiers would try to breach the perimeter.  The September 2008 response from the JSRRC did state that various bunkers around Long Binh reported trading small arms fire with enemy soldiers.  This stressor, though ostensibly confirmed by the JSRRC, is not adequate for service connection purposes, as the Veteran's earlier PTSD diagnoses were based not on this stressor, but instead on those stressors described above.  

Despite the lack of confirmation of the stressors upon which the Veteran's PTSD diagnoses have been made, the Board remanded the Veteran's claim in August 2010 in order that he undergo a VA examination that considered a recent amendment to the PTSD regulations.  VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843- 39,852).

The Veteran underwent such an examination in September 2010.  In that examination, the Veteran again described the two stressors of seeing a Viet Cong soldier executed and seeing a truck hit a land mine; the Veteran did not mention his other stressor of being on patrol when enemy soldiers tried to penetrate the perimeter of the base.  After examining the Veteran, the examiner diagnosed the Veteran as suffering from anxiety disorder, not otherwise specified.  The examiner explained that "test results suggested that the Veteran over reported psychological symptoms."  

In its remand, the Board instructed the examiner "to confirm whether any claimed in-service stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor."  The examiner replied that he could not answer this question without resorting to mere speculation.  The examiner again stated that the Veteran's test results suggested that he "over reported psychological symptoms."  The examiner stated that he was therefore "unable to differentiate legitimate symptoms from exaggerated or feigned symptoms."  The examiner thus did not conclude that the Veteran suffered from PTSD that was related to "fear of hostile military or terrorist activity."

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court provided guidance regarding medical opinions that state that the examiner cannot resolve a question without resorting to mere speculation.  While it did not close the door on accepting such opinions, the Court wrote that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  A medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for the inability to form an opinion.  Id. at 389-90.

Here, the Board finds that the examiner has adequately supported his reasoning for not being able to form an opinion without resort to mere speculation.  The examiner adequately described what evidence in his examination led him to form his opinion.  Indeed, the Board notes that the examiner's concern about the Veteran's over reporting of his symptoms is consistent with an earlier, November 2003 VA treatment record that found that the Veteran's affect was "a bit extreme" when describing the traumatic incidents that he witnessed.  Accordingly, the Board finds that though the examiner from the Veteran's September 2010 VA examination stated that he cannot form an opinion without resorting to mere speculation, this opinion is acceptable for the Board's inquiry here.  

In summary, the Board finds that despite the Veteran's earlier diagnoses of PTSD, the evidence does not establish a link between his PTSD and any confirmed stressor.  Accordingly, the Board concludes that the criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Service Connection for an Acquired Psychiatric Disorder

For reasons described above, the Board has broadened the Veteran's claim from one simply for service connection for PTSD to one for service connection for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. at 5.  After reviewing the evidence, the Board determines that service connection for an acquired psychiatric disorder is not warranted.  

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, there is evidence that the Veteran currently suffers from an acquired psychiatric disorder.  In the Veteran's September 2010 VA examination, the examiner diagnosed the Veteran as suffering from anxiety disorder, not otherwise specified.  

There is, however, no evidence that the Veteran suffered from this or any other acquired psychiatric condition during his active service.  A review of the Veteran's service treatment records reveals no treatment for or complaints of his suffering from such a condition during his active service.  His separation examination is similarly silent as to any diagnosis or treatment.  

There is also no evidence of a nexus between his current anxiety disorder and his active service.  Again, in the September 2010 VA examination, the examiner determined that he could not provide any etiology for the Veteran's anxiety because of the Veteran's over reporting of symptoms.  There is no other evidence in the claims file linking his current anxiety to his active service.  

In summary, the Board finds that though the Veteran has been diagnosed as suffering from anxiety disorder, there is no evidence that he suffered from this condition during his active service, and there is no evidence providing a nexus between this condition and his active service.  Accordingly, the Board determines that service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Duties to Notify and to Assist 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2003 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received notice regarding these elements in a May 2006 letter, and his claim was later readjudicated.  Further, as his claim is being denied, his not receiving information regarding ratings and effective dates cannot present any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim currently on appeal.  

As noted above, this case was previously before the Board in November 2007 and August 2010.  In the November 2007 remand, the Board directed that the Veteran be provided notice that conforms to 38 U.S.C.A. §§ 5103 and 5103A.  The remand also directed that the RO or Appeals Management Center (AMC) seek to obtain any outstanding medical records if the Veteran supplied releases for such records.  Finally, the Board instructed the RO or AMC to contact the JSRRC in an effort to corroborate his claimed stressors.  

The development ordered in that remand has been accomplished.  The Veteran was sent a letter in November 2007 that updated him as to the specifics of §§ 5103 and 5103A, including what evidence VA would obtain and what evidence the Veteran was responsible for supplying.  This same letter also informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  The Veteran did not provide a release to allow VA to obtain any further records, so the AMC accordingly did not seek to obtain additional medical records.  Finally, the AMC contacted the JSRRC in an attempt to corroborate the Veteran's stressors, and it received a response in September 2008.  

In August 2010, the Board again remanded the Veteran's claim for service connection for PTSD.  This remand was precipitated by VA's amending of 38 C.F.R. § 3.304(f) to liberalize the evidentiary standards for corroborating in-service stressors.  Specifically, the Board instructed that the Veteran undergo a VA examination, and that the examiner consider whether the Veteran meets the criteria for PTSD under this broader definition.

As noted above, the Veteran underwent such an examination in September 2010.  The directive of the August 2010 remand has thus been accomplished.  

Again, the Board has a duty to ensure substantial compliance with its remand directives.  See D'Aries, 22 Vet. App. at 97.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


